Citation Nr: 0215751	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), denying 
service connection for right knee and psychiatric 
disabilities.  In January 2002, the Board denied the appeal 
for entitlement to service connection for a right knee 
disability and remanded the issue of entitlement to service 
connection for psychiatric disability for further RO action.  
The case was returned to the Board in October 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A psychiatric disability was not present in service or 
for years thereafter and currently manifested psychiatric 
disability is not etiologically related to the veteran's 
period of active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
The Board notes that in a letter dated in December 1997, the 
veteran was specifically advised of the necessity to submit 
any service medical records in his possession; any records of 
post-service treatment for the claimed disability; and 
releases to obtain relevant private records.  In a letter 
dated in February 2002, the veteran was informed that to 
substantiate his claim he should submit medical evidence 
showing the existence of current psychiatric disability that 
had its onset in or was made worse during military service or 
that is otherwise related to an in-service event.  In this 
letter the RO also informed the veteran of the assistance 
that it would provide in obtaining evidence and information 
in support of the claim and of the information needed from 
the veteran to enable the RO to obtain evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board recognizes that it is presumed that some of the 
veteran's service records have been lost in the 1973 fire at 
the National Personnel Records Center facility located in 
St. Louis, Missouri.  VA has documented attempts to 
locate/obtain additional records, to include any records from 
the Surgeon General's Office, but searches made through 
official channels have been unsuccessful.  Thus, only the 
veteran's discharge examination report is of record.  

Identified records of post-service VA treatment, first dated 
decades after discharge, have been associated with the claims 
file.  Identified private medical records have also been 
obtained, where possible.  Records associated with the claims 
file begin in 1989.  Additional health care providers 
identified by the veteran are reported to be deceased, with 
records unavailable.  The Board also notes that the veteran 
has been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  In particular, the 
Board notes that it has determined that another VA 
examination to determine whether the veteran's psychiatric 
disability is etiologically related to service would serve no 
useful purpose since any current medical opinion linking the 
disability to the veteran's military service would 
necessarily be based upon history provided by the veteran 
more than 40 years following his discharge from service since 
there is no medical or other evidence dated prior to 1989 
which documents the presence of a psychiatric disorder or any 
history of psychiatric problems.

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Available service medical records in this case consist of 
documents prepared at the time of the veteran's discharge 
from active service in December 1946, specifically the report 
of physical examination prior to discharge/release from 
active duty.  That examination report shows the veteran's 
psychiatric status as normal.  The Board further notes that 
there is no available evidence demonstrating complaint, 
treatment or diagnosis of psychiatric disability, to include 
any psychosis, for decades after service discharge.

The first available medical evidence pertinent to psychiatric 
disability is dated in 1989.  Private records indicate that 
the veteran was hospitalized in October 1989 for a first 
episode of major depression.  The veteran's alcohol use was 
noted, and he was advised to go to Alcoholics Anonymous.  In 
connection with that period of hospitalization the veteran 
reported that his current mood started approximately two 
years earlier when he had had a heart attack and a 
cerebrovascular accident.  He indicated that thereafter he 
felt like an invalid and started feeling more depressed and 
anxious.  He also reported different life stressors to 
include marital problems and concern for his children's 
health and welfare.  He did not mention events of military 
service or having had any problems prior to or during active 
service.  Also noted in the reports associated with the 
October 1989 hospitalization is the veteran's denial of any 
prior psychiatric hospitalizations, and the fact that he 
described a very happy childhood and a post-service return to 
active employment and a civilian life.  

The record also contains post-service private records, dated 
in the 1990s, that primarily reflect treatment for the 
veteran's physical problems, to include his cardiovascular 
disability.  The records do include note of chronic anxiety, 
depression and adjustment disorder, without discussion as to 
the onset or etiology of such diagnoses.

In 1997 the RO first received the veteran's claim of 
entitlement to VA compensation benefits for a nervous 
disorder, which he stated occurred in 1946.  He identified 
treatment for such from 1987 to the present.  The veteran 
identified in-service treatment for injuries to the leg, head 
and tongue.  He did not identify any in-service treatment for 
psychiatric problems, nor did he identify post-service 
treatment for such at any time prior to 1989.  

The claims file contains records of VA treatment dated from 
August 1997 to October 1999.  They reflect that the veteran 
was treated for generalized anxiety disorder and situational 
anxiety, as well as physical problems.  Noted concerns were 
the veteran's finances, increasing stress associated with 
aging, health problems specific to the veteran and family 
members, and interpersonal conflicts with family members and 
other individuals.  An entry dated in September 1997 notes 
that the veteran reported a history of nervousness in 
childhood.  The veteran indicated an onset of psychiatric 
symptoms associated with the time period in which he stopped 
drinking and smoking some years earlier.  The veteran was 
noted to have some lingering nervousness about service.  That 
entry also notes the veteran's health and financial problems 
as well as the health problems of family members.  One entry, 
dated in October 1998, notes the veteran's increased tension 
when discussing active duty experiences, post-truce in the 
Pacific theater, and includes the statement that the symptoms 
are at least as likely as not associated with active duty 
stress in post-war Japan.  

The veteran presented for a VA examination in February 1998.  
At that time he reported having had trouble with his nerves 
back to the time of his childhood and adolescence.  He also 
reported treatment by family practitioners over the years, 
with hospitalization in 1991.  He provided a history of 
severe anxiety and numerous medical problems during his 
developmental years.  He then gave a history of his pre-
service employment, indicated he had served in Japan with the 
military and had then returned to the civilian work force.  
He reported no in-service difficulties to the February 1998 
VA examiner.  The examiner noted the veteran was apprehensive 
and tremulous during the evaluation.  The diagnosis was 
generalized anxiety disorder with panic.  That examiner did 
not relate the veteran's diagnosed psychiatric disability to 
service or otherwise comment on its etiology.

In January 2000 the veteran testified via videoconference 
before a Decision Review Officer.  He reported that he first 
noted his psychiatric problems when he came out of service 
and saw a physician within the first two years after service.  
He identified a private facility, Danville, at which he 
received in-patient treatment.  He indicated that he was 
nervous, depressed and disgusted during service, but just 
wanted to get out.  He reported one instance when a shanty 
fell on him during service.  

Also of record are lay statements dated subsequent to the 
filing of the veteran's claim for service connection for 
psychiatric disability, indicating that the veteran was more 
nervous after leaving the service.  

Finally, in July 2002, the veteran underwent VA psychiatric 
examination.  The examiner cited to review of the claims 
file, noting treatment in 1989, without prior documented 
psychiatric treatment.  Also noted was the veteran's history 
of alcoholism and physical disabilities.  The examiner noted 
the veteran's report of a strict upbringing, service in 
Japan, and post-service continuous employment.  The veteran 
was noted to have had treatment for nervousness in grade 
school and stopped school due to such problems.  The examiner 
noted such was not corroborated in the record.  The veteran 
complained of anxiety, depression, disgust, poor sleep and 
poor concentration.  He also complained of excessive worry 
involving his children's health difficulties.  He complained 
of dreams relevant to his family and past employment.  The 
examiner noted that the veteran's report of having been 
nervous since childhood was not corroborated by the records 
in the claims file.  Also noted was the veteran's report of 
an in-service incident when a shanty fell, causing him to 
bite his tongue while in service.  The veteran reported 
having had a nervous condition while in service.  The 
impression was generalized anxiety disorder with depression.  
Identified stressors were economic problems.  

The July 2002 VA examiner summarized that if the veteran was 
in fact seen by a physician in grade school for anxiety, as 
reported without evidence in support, and considering a 
strong family predisposition for anxiety and depressive 
disorder as evidenced by the depressive disorder of one of 
his daughters, it was at least as likely as not that the 
veteran's presently diagnosed condition existed prior to 
active service.  The July 2002 VA examiner then stated that 
generalized anxiety disorder is a chronic condition that 
waxes and wanes over time, and that it was at least as likely 
as not that the veteran's active service may have aggravated 
his pre-existing anxiety disorder above its normal 
progression.  The VA examiner ruled out the existence of 
post-traumatic stress disorder.  The examiner also noted the 
veteran's depression, but indicated there was not enough 
evidence to link such to active service.  The final 
impression was that the veteran most likely had a maturation 
of an underlying anxiety disorder that surfaced when the 
veteran was in his 60's.

Analysis

The medical evidence confirms that the veteran currently has 
a psychiatric disability.  The evidence of a nexus between 
the current disability and the veteran's military service 
consists of the veteran's own statements, lay statements 
indicating that the veteran was more nervous after service, 
the October 1998 VA outpatient record indicating that the 
veteran's psychiatric symptoms are etiologically related to 
service, and the July 2002 VA examination report indicating 
that the veteran's generalized anxiety disorder was 
aggravated by his military service.

Neither the veteran nor his lay witnesses are competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the statements provided by the veteran's 
lay witnesses were prepared more than fifty years following 
the veteran's discharge from service.  In addition, it was 
not until shortly prior to the filing of the veteran's claim 
in 1997, more than fifty years after his discharge from 
service, that the veteran's alleged history of psychiatric 
problems in service was recorded in a medical record or 
otherwise.  

In the Board's opinion, the history provided by the veteran 
on earlier occasions in connection with psychiatric 
evaluation and treatment is more likely to be accurate since 
it was provided for clinical purposes rather than 
compensation purposes.  There is no indication in the earlier 
history provided for clinical purposes that the veteran had 
psychiatric problems during service or until years 
thereafter.  

With respect to the post-service medical evidence of a nexus 
between the veteran's current psychiatric disability and his 
military service, the Board notes that such opinions are 
clearly based on history provided by the veteran since there 
is no medical or other contemporaneous evidence of any 
psychiatric problems in service or until more than 40 years 
following the veteran's discharge from service and there is 
no indication in the medical evidence dated prior to 1997 
that the veteran's psychiatric disability is etiologically 
related to service. Finally, the Board notes that no health 
care professional has opined that the veteran has post-
traumatic stress disorder.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim because there is no 
medical or other contemporaneous documentation of any 
psychiatric symptoms in service or until more than forty 
years after the veteran's discharge from service, the history 
provided by the veteran for clinical purposes until shortly 
prior to the filing of his claim for VA compensation in 1997 
included no reference to psychiatric symptoms in service or 
until many years thereafter, and the medical evidence of a 
nexus between the veteran's current psychiatric disability 
and service is based upon history provided by the veteran 
that the Board has found to be unreliable because it was 
provided for compensation purposes more than 50 years after 
the veteran's discharge from service and is inconsistent with 
earlier history provided by the veteran for clinical 
purposes. 







ORDER

Entitlement to service connection for psychiatric disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

